NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESUS MANUEL MORAN,                             No. 19-17503

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00613-JGZ

 v.
                                                MEMORANDUM*
THOMAS E. HIGGINS, Attorney,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Jesus Manuel Moran appeals pro se from the district court’s summary

judgment in his diversity action alleging state law claims against his former

attorney. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s decision on cross-motions for summary judgment. JL Beverage



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We

affirm.

      The district court properly granted summary judgment for defendant because

Moran failed to raise a genuine dispute of material fact as to whether defendant’s

conduct was the proximate cause of any injury. See Glaze v. Larsen, 83 P.3d 26,

29 (Ariz. 2004) (en banc) (elements of a legal malpractice claim); KB Home

Tucson, Inc. v. Charter Oak Fire Ins. Co., 340 P.3d 405, 412 (Ariz. Ct. App. 2014)

(elements of a fraud claim); Trustmark Ins. Co. v. Bank One, Ariz., NA, 48 P.3d

485, 491 (Ariz. Ct. App. 2002) (elements of an unjust enrichment claim); Baines v.

Superior Court, 688 P.2d 1037, 1041 (Ariz. Ct. App. 1984) (elements of a claim

under Arizona’s racketeering statute); see also Ariz. Rev. Stat. § 13-2314.04(A)

(permitting private cause of action for racketeering claim).

      The district court did not abuse its discretion by refusing to deny defendant’s

cross motion for summary judgment on the basis of defendant’s failure to adhere to

the local rules. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007)

(standard of review for district court’s compliance with its local rules).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                      19-17503